                 Case 20-10343-LSS   Doc 1662-4    Filed 11/13/20   Page 1 of 3




                                         Exhibit B-1

                       Expense Detail, September 1 – September 30, 2020




4840-3093-6014
                       Case 20-10343-LSS                  Doc 1662-4            Filed 11/13/20            Page 2 of 3


                                                                                                                     Invoice Number: 21452003
                                                                                                                Invoice Date: October 28, 2020
                                                                                                                        Matter Name: Expenses
                                                                                                         Client/Matter Number: 0020234.00038
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                   For Professional Services Through September 30, 2020

Total Fees                                                                                                                                 $0.00

Total Expenses                                                                                                                          $282.00

Total Fees, Expenses and Charges                                                                                                        $282.00

Total Invoice Balance Due                                                                                                       USD $282.00

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21452003  Client Number 0020234.00038  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
                        Case 20-10343-LSS              Doc 1662-4      Filed 11/13/20     Page 3 of 3

Invoice Number: 21452003                                                                                October 28, 2020
Matter Name: Expenses                                                                                        Page 2 of 2
Client/Matter Number: 0020234.00038
Billing Attorney: Ernest Martin, Jr.


For Professional Services Through September 30, 2020


                                                            Expenses

Date          Code Description                                                                                   Amount

08/31/20      OTH Lighthouse formerly Discovia - Other Expense                                                    $141.00

09/30/20      OTH Lighthouse Document Technologies, Inc. - Other Expense                                          $141.00


Total Expenses                                                                                                    $282.00



                                                        Expenses Summary

                                        Description                             Amount

                                        Other Expense                           $282.00

                                        Total Expenses                          $282.00


Total Fees, Expenses and Charges                                                                                  $282.00

Total Amount Due                                                                                            USD $282.00
